PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
964United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/964,355
Filing Date: 27 Apr 2018
Appellant(s): CORNDORF et al.



__________________
Kendra K.Hermans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/02/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 15-18, 20-27 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maschino US2009/0270943.

Regarding claims 1,16 and 31, Maschino discloses a medical device (200) [0055-0064] comprising: a therapy delivery circuit (220) comprising a pulse generator configured to 
N.B: The examiner considers that a charge imbalance is broadly defined as the charge do not add up to zero (e.g. the two charges do not cancel each other out entirely)).

Regarding claims 2 and 17, wherein the control circuit (210) is capable of controlling the therapy delivery circuit to deliver the plurality of electrical stimulation pulses as alternating polarity pulses [0037], (opposing polarity phases may be used to excite particular axons or postpone nerve fatigue during long term stimulation)].

3 and 18, wherein the control circuital 0) is capable of controlling the therapy delivery circuit to deliver the plurality of electrical stimulation pulses comprising at least one pair of opposing polarity pulses including a positive polarity pulse and a negative polarity pulse having an imbalanced charge; and controlling the therapy delivery circuit to modify the nth pulse to reduce an accumulation of the imbalanced charge after the at least one pair of opposing polarity pulses[0036,0040].
Regarding claims 5 and 20, wherein the control circuit (210) is capable of controlling the therapy delivery circuit to modify every nth pulse of the plurality of electrical stimulation pulses by reversing the polarity of the nth pulse [0040]. Regarding claims 6 and 21, wherein the control circuit (210) is capable of controlling the therapy delivery circuit to modify every nth pulse of the plurality of the electrical stimulation pulses by adjusting at least one of a pulse amplitude or a pulse width [0040].
Regarding claims 7 and 22, a memory (217) comprising a lookup table of pulse modifications, wherein the control circuital 0) is configured to: establish a modification of every nth pulse by retrieving the modification from the lookup table; and control the therapy delivery circuit to modify every nth pulse according to the established modification[0056-0058].
Regarding claims 8 and 23, wherein the control circuit (210) is configured to: select an electrical stimulation pulse output configuration; and establish a modification of every nth pulse based on the selected electrical stimulation output configuration. [0040].
Regarding claims 9 and 24, the therapy delivery circuit (220) comprises a first output circuit for generating and delivering electrical stimulation pulses and a second output circuit for generating and delivering electrical stimulation pulses; and the control circuital 
Regarding claims 10 and 25, wherein the control circuit is further configured to: detect a change in an electrical stimulation pulse output condition; and change the charge balancing pulse in response to detecting the change in the electrical stimulation pulse output condition [0040].
Regarding claims 11 and 26, Maschino disclose wherein the control circuit is configured to detecting the change in the electrical stimulation output condition by detecting at least one of: a change in a cardiac pacing mode, a change in an electrode vector impedance, a change in a pulse amplitude of the plurality of electrical stimulation pulses, a change in a pulse width of the plurality of electrical stimulation pulses, or a change in a rate of the electrical stimulation pulses [0026],
Regarding claims 12 and 27, Maschino disclose wherein the control circuit is configured to change the charge balancing pulse by adjusting at least one of: a value of n, a polarity of the nth pulse, a pulse amplitude of the nth pulse, or a pulse width of the nth pulse [0040].
Regarding claims 15 and 30, wherein the therapy delivery circuit is configured to generate and deliver the electrical stimulation pulses as cardiac pacing pulses [0026].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino US2009/0270943 as applied to claim 1 above, and further in view of Anderson et al US2017/0157413.

Regarding claims 14 and 29, Maschino discloses a housing (121) enclosing the therapy delivery circuit and the control circuit [fig. 1B, 2][0027-0028,0033,0056-0058] but failed to coupleable to an extra-cardiovascular cardiac pacing lead carrying at least one of the electrodes. However, Anderson discloses an ICD 14 connected to an extra-cardiovascular cardiac pacing lead carrying at least one of the electrodes [see fig. 1 A; 2A][title,0004,-0005,0006,0021], Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to have an extra-cardiovascular cardiac pacing lead carrying at least one of the electrodes in view of Thakur teachings that such is well known in the art.
Allowable Subject Matter
Claims 4, 13, 19 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(2) Response to Argument

Appellant argued that Maschino does disclose a first polarity and a second polarity opposing the first polarity where there is a net electrical charge (being reduced to substantially zero is still a net electrical charge as any amount above zero is a net electrical charge) in paragraph [0038] as the Final Office Action states. Maschino does not expressly disclose that the two opposing polarities do not have a net electrical 

With respect to deliver a charge balancing pulse by modifying every nth pulse of the plurality of pulses, Machismo expressly discloses that the charge balancing pulse may be delivered at predefined periods [i.e ., every nth pulse] in paragraph [0040], The claims do not require that a charge balancing pulse be delivered after every opposing pulses. At the end of the burst is sufficient to meet the claim limitations. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROLAND DINGA/      Examiner, Art Unit 3792                                                                                                                                                                                                  
Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793          

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),